Citation Nr: 1736343	
Decision Date: 08/31/17    Archive Date: 09/06/17

DOCKET NO.  12-28 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for high cholesterol/hyperlipidemia.

2.  Entitlement to service connection for a cerebrovascular accident (CVA).

3.  Entitlement to service connection for hypertension (HTN).

4.  Entitlement to service connection for diabetes.

5.  Entitlement to service connection for a psychiatric disorder, to include depression.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jane R. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1976 to February 1976 and from June 1980 to October 1981.

This appeal is before the Board of Veterans' Appeals (Board) from May 2011 and August 2013 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The May 2011 rating decision, in pertinent part, denied service connection for depression.  The August 2013 rating decision denied service connection for a CVA, HTN, diabetes, and high cholesterol/hyperlipidemia.

The Veteran initially filed a claim of entitlement to service connection for a mental health condition, specifically depression.  However, in Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims (Court) clarified how the Board should analyze claims for PTSD and other acquired psychiatric disabilities.  As emphasized in Clemons, a veteran's claim "cannot be limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  Id.  As such, the Board has recharacterized the issue of entitlement to service connection for depression as entitlement to service connection for a psychiatric disorder, to include depression.

The Veteran testified before the undersigned Veterans Law Judge at a May 2017 videoconference hearing, and a transcript of this hearing is of record.

The issue of service connection for a psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

The issues of service connection for fungus on his legs and in his nose have been raised by the record in a June 2012 statement, but have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 


FINDINGS OF FACT

1.  Prior to the promulgation of a decision in the appeal, the Board received a May 2017 written statement from the Veteran indicating that he wished to withdraw the issue of service connection for high cholesterol/hyperlipidemia.

2.  The Veteran's CVA did not occur until approximately 25 years after separation from service and is not etiologically related to a disease or injury in service.

3.  The earliest date indicated of a HTN diagnosis was approximately 22 years after separation from service; the Veteran's HTN is not etiologically related to a disease or injury in service.

4.  The earliest date indicated of a diabetes diagnosis was approximately 22 years after separation from service; the Veteran's diabetes is not etiologically related to a disease or injury in service.






CONCLUSIONS OF LAW

1.  The criteria for withdrawal of appeal concerning the issue of entitlement to service connection for high cholesterol/hyperlipidemia have been met.  38 U.S.C.A. §§ 7105, 7108 (West 2014); 38 C.F.R. §§ 20.200, 20.202, 20.204 (2016).

2.  The criteria to establish service connection for a CVA are not met.  38 U.S.C.A. §§1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307(a)(6), 3.309(a) (2016).

3.  The criteria to establish service connection for HTN are not met.  38 U.S.C.A. §§1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307(a)(6), 3.309(a) (2016).

4.  The criteria to establish service connection for diabetes are not met.  38 U.S.C.A. §§1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307(a)(6), 3.309(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matter

In this case, neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).




II.  Withdrawal of Claim for High Cholesterol/Hyperlipidemia

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In May 2017, the Board received a written statement from the Veteran stating that he desired to withdraw his appeal of the high cholesterol/hyperlipidemia claim.  He also stated this desire at his May 2017 videoconference hearing before the undersigned Veterans Law Judge.

When a pending appeal is withdrawn, there is no longer an allegation of error of fact or law with respect to the determination that had been previously appealed.  Consequently, dismissal of the pending appeals is the appropriate disposition.  38 U.S.C.A. § 7105(d).  Accordingly, further action by the Board concerning these claims is not warranted, and the appeal of the claims is dismissed.  Id.

III.  Service Connection Claims

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection requires:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Pertinent here, a CVA, HTN, and diabetes mellitus are "chronic diseases" listed under 38 C.F.R. § 3.309(a); therefore 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic disease" in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).

Additionally, where a veteran served 90 days or more of active service, and a certain chronic disease becomes manifest to a degree of 10 percent or more within one year after the date of separation from service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 49.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Cerebrovascular Accident

Service treatment records (STRs) do not reflect any treatment, complaint, or diagnosis of a CVA during service; nor does the Veteran contend such.

Social Security Administration (SSA) records include a February 2006 private discharge summary reflecting that the Veteran was admitted for sudden onset of left facial droop and left extremity paralysis, and an assessment of a stroke due to lacunar infarction.  An echocardiogram revealed a left ventricular hypertrophy with trace mitral regurgitation and trace tricuspid regurgitation.  Magnetic resonance imaging (MRI) of the brain showed abnormal diffusion signal compatible with an acute infarction in the right basal ganglia and extending into the right centrum semiovale.  He was discharged in stable condition.  In June 2006, a private psychologist evaluated him for SSA disability purposes, at which time the Veteran reported residual symptoms of his February stroke.  A June 2006 physical examination for SSA disability purposes reflects that the Veteran was status post right basal ganglia infarction in February 2006, at which time he developed sudden left upper extremity paresis and facial drop.  The impression included a recent CVA with no current gross focal neurological deficit. A July 2006 physical summary reflects that the Veteran had a stroke in February 2006 with no current residuals.  In August 2008, SSA found the Veteran to be disabled as of February 2006 due to status post stroke, recurrent severe major depression, generalized anxiety disorder, borderline intellectual functioning, and personality disorder.  The September 2008 Disability Determination noted a primary diagnosis of intracranial injury with a secondary diagnosis of personality disorders.

A June 2009 VA treatment record reflects that the Veteran reported a transient ischemic attack (TIA) the previous month, and an assessment of TIA.

VA treatment records from January 2014 to May 2014 reflect that CVA was listed as an active problem as of April 2009, that an examiner noted CVA of an unclear cause, and that the Veteran called to report a recent stroke and resulting complications.

At the May 2017 videoconference hearing, the Veteran noted that the stroke occurred in 2006.

After review of all of the evidence of record, lay and medical, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a CVA.

While there is evidence of a CVA in February 2006 and the Veteran's report of a TIA in 2009, the weight of the competent evidence is against a finding that the Veteran's CVA had its onset in or is otherwise medically related to his service.  As alluded to, his STRs show no complaints, findings, or diagnoses of a CVA; nor does the Veteran contend that he sought treatment for a CVA in service.

Additionally, the evidence reflects a February 2006 CVA, approximately 25 years after the Veteran separated from service - a factor that tends to weigh against a finding that his CVA was incurred during or is related to service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  In fact, he has not indicated a continuity of symptoms since service, and instead stated that he had a CVA in February 2006.  The Board thus concludes that the record does not contain any competent evidence of CVA symptoms in service or a showing of a CVA within one year following separation from service.

There is also no competent evidence or opinion relating the Veteran's CVA diagnosed decades after separation to any incident of service.  There is no indication in the Veteran's medical records of any relationship to service, nor does the Veteran present any theory as to why he believes that it is related to service.

As the evidence does not reflect an established in-service event, injury, or disease or include any competent evidence even indicating a nexus between the CVA and service, a VA examination is not warranted.  See 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

For the reasons discussed above, the Board finds that the weight of the evidence demonstrates that the Veteran's CVA was not incurred in or otherwise caused by active service, and may not be presumed to have been incurred therein.  As the preponderance of the evidence is against the claim, the benefit-of-the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.

Hypertension

STRs do not reflect any treatment, complaint, or diagnosis of HTN during service.  In fact, the Veteran denied high blood pressure and had a blood pressure reading of 128/64 at his January 1976 enlistment examination.  An April 1976 dental questionnaire reflected no high blood pressure or diabetes.  A June 1980 enlistment examination report reflects that the Veteran denied high blood pressure and was found to have no significant medical history.  A September 1981 separation examination reflects that the Veteran denied high blood pressure and had a blood pressure reading of 110/72.

SSA records reflect that the Veteran contended that he was disabled due to his high blood pressure, diabetes, memory loss, and poor reading and writing skills.  He stated that his HTN caused him to be tired and weak, but the January 2005 examination did not find any problems related to the Veteran's HTN.  His blood pressure at the examination was 120/84, even without any medication.  A February 2006 private treatment record reflects an assessment of uncontrolled HTN.  An April 2006 private treatment record reflects HTN for three years.  In June 2006, a private psychologist evaluated him for SSA disability purposes, at which time the Veteran identified HTN as a problem.  A July 2006 physical summary reflects that the Veteran's blood pressure was under good control.

VA treatment records from June 2009 to April 2014 reflect assessments of HTN, which was listed as an active problem as of April 2010 and which the Veteran had difficulty controlling.

At the May 2017 Board hearing, the Veteran reported that he was diagnosed with HTN in 2003 and did not ever go to sick call or get diagnosed with HTN during service.  When asked why he believed his HTN was related to service, he provided a confusing rationale that he thought his diabetes was related to service due to being a cook, which probably resulted in diabetes, which came from high blood pressure, which came from diabetes.  He then clarified that he believed that his HTN was due to the food he was eating during service.

After review of all of the evidence of record, lay and medical, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for HTN.

While there is evidence of a diagnosis of HTN as early as 2003, the weight of the competent evidence is against a finding that HTN had its onset in or is otherwise medically related to his service.  As alluded to, his STRs show no complaints, findings, or diagnoses of HTN; nor does the Veteran contend that he sought treatment for HTN in service.  In fact, STRs reflect that the Veteran consistently denied any blood pressure issues, and that his blood pressure readings were normal.  Because the separation examination report was recorded contemporaneous to service, it is likely accurate in reflecting the Veteran's physical state at service separation.

Additionally, the evidence reflects a diagnosis of HTN beginning in 2003, approximately 22 years after the Veteran separated from service - a factor that tends to weigh against a finding that his HTN was incurred during or is related to service.  See Maxson, 230 F.3d at 1330.  Furthermore, he has not indicated a continuity of symptoms since service.  The Board thus concludes that the record does not contain any competent evidence of symptoms of HTN in service or a showing of HTN within one year following separation from service.

With regard to the Veteran's contention that a medical nexus exists between his HTN and service, the matter of the etiology of this complex disability is only within the province of trained professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran is not shown to have possessed the appropriate medical training and expertise, he is not competent to render a probative (i.e., persuasive) opinion.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), whether HTN is etiologically related to service falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Hence, with respect to his HTN, his lay assertions in this regard are not competent and carry no probative value.

The Board reiterates that the Veteran's lay assertions made in the context of the current disability claim are outweighed by the other, more contemporaneous evidence of record, both at service separation and thereafter.  See Charles v. Principi, 16 Vet. App. 370 (2002).  That evidence includes the separation examination report, which shows a normal blood pressure reading; and the lack of documentation of reports or treatment for HTN until 2003.

The Board notes that given the lack of an established in-service manifestation of HTN and of any competent evidence even indicating a nexus to service, a VA examination is not warranted.  See 38 U.S.C. § 5103A (d); 38 C.F.R. § 3.159(c)(4); see also McLendon, 20 Vet. App. at 79.

For the reasons discussed above, the Board finds that the weight of the evidence demonstrates that the Veteran's HTN was not incurred in or otherwise caused by active service, and may not be presumed to have been incurred therein.  As the preponderance of the evidence is against the claim, the benefit-of-the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.




Diabetes

STRs do not reflect any treatment, complaint, or diagnosis of diabetes during service.  In fact, the January 1976 enlistment examination report reflects that the Veteran was found not to have albumin or sugar in his urine.  An April 1976 dental questionnaire reflected no diabetes.  A June 1980 enlistment examination report reflects that the Veteran denied any sugar or albumin in his urine.  A September 1981 separation examination reflects that the Veteran did not have any albumin or sugar in his urine, and his denials of such.

The Veteran contended that he was disabled due to his high blood pressure, diabetes, memory loss, and poor reading and writing skills.  He stated that his diabetes caused him to be tired and weak, but the January 2005 examination did not find any problems related to his diabetes.  A February 2006 private treatment record reflects an assessment of uncontrolled diabetes mellitus type II.  An April 2006 private treatment record reflects diabetes for three years.  In June 2006, a private psychologist evaluated him for SSA disability purposes, at which time the Veteran identified diabetes as a problem.  A June 2006 physical examination for SSA disability purposes reflects an impression of diabetes mellitus.

VA treatment records from June 2009 to April 2014 reflect assessments of diabetes mellitus, which was poorly controlled and which was added to the list of active problems as of July 2009.

At his May 2017 Board hearing, the Veteran stated that he complained of diabetes during service, to include feeling nervous and feeling hungry, but was not diagnosed.  He noted a diagnosis around 2003.  When asked why he believed his diabetes was related to service, he provided a rather circular statement that he thought his diabetes was related to service due to being a cook, which probably resulted in diabetes, which came from high blood pressure, which came from diabetes.  He then clarified that he believed that his diabetes was due to the food he ate during service.

After review of all of the evidence of record, lay and medical, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for diabetes.

There is evidence of a diagnosis of diabetes since 2003, however the weight of the competent evidence is against a finding that diabetes had its onset in or is otherwise medically related to his service.  As alluded to, his STRs show no complaints, findings, or diagnoses of diabetes.  In fact, STRs reflect that the Veteran was consistently found to have no sugar or albumin in his urine, including at his September 1981 separation examination.  Because the separation examination report was recorded contemporaneous to service, it is likely accurate in reflecting the Veteran's physical state at service separation.

The Board notes that the Veteran stated that he sought treatment for diabetes-related symptoms, such as feeling nervous and hungry, during service.  However, the Veteran is only competent to describe his symptoms or injuries, but not to provide a diagnosis given such symptoms.  See Kahana, 24 Vet. App. at 437.  As such, there is no competent evidence demonstrating that these feelings of nervousness and hunger were symptoms of diabetes or otherwise indicating that the Veteran had symptoms or a diagnosis of diabetes during service.

Additionally, the evidence reflects a diagnosis of diabetes beginning in 2003, approximately 22 years after the Veteran separated from service - a factor that tends to weigh against a finding that his diabetes was incurred during or is related to service.  See Maxson, 230 F.3d at 1330.  Furthermore, he has not indicated a continuity of symptoms since service.  The Board thus concludes that the record does not contain any competent evidence of symptoms of diabetes in service or a showing of diabetes within one year following separation from service.

There is also no competent evidence or opinion relating the Veteran's diabetes diagnosed decades after separation to any incident of service.  There is no indication in the Veteran's medical records of any relationship to service.  The only evidence in support of the claim is the lay evidence of the Veteran, specifically his contention that his diabetes is related to his occupation as a cook and to the food he ate during service.  As stated above, while the Veteran is competent to describe current observable symptoms or in-service injuries or symptoms, he does not have the requisite medical expertise needed to provide a competent opinion regarding causation of a complex medical condition such as diabetes and its relationship to service, which requires specialized medical knowledge, which the Veteran is not shown to have.  

The Board reiterates that the Veteran's lay assertions made in the context of the current disability claim are outweighed by the other, more contemporaneous evidence of record, both at service separation and thereafter.  See Charles, 16 Vet. App. at 370.  That evidence includes the separation examination report, which shows no sugar or albumin in his urine; and the lack of documentation of reports or treatment for diabetes until 2003.

The Board notes that given the lack of an established in-service incurrence of diabetes and of any competent evidence even suggesting a nexus to service, a VA examination is not warranted.  See 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon, 20 Vet. App. at 79.

For the reasons discussed above, the Board finds that the weight of the evidence demonstrates that the Veteran's diabetes was not incurred in or otherwise caused by active service, and may not be presumed to have been incurred therein.  As the preponderance of the evidence is against the claim, the benefit-of-the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.

ORDER

The appeal seeking entitlement to service connection for high cholesterol or hyperlipidemia is dismissed.

Entitlement to service connection for a CVA is denied.

Entitlement to service connection for HTN is denied.

Entitlement to service connection for diabetes is denied.


REMAND

A remand is required for a VA addendum opinion to fully address the etiology of the Veteran's claimed psychiatric disorder.

During service, although there's no indication of mental health treatment or complaints, a September 1981 individual sick slip noted that the Veteran needed a mental hygiene consultation.  The Veteran's ex-wife also stated that the Veteran was in "deep depression" prior to separation, and the Veteran testified at his May 2017 hearing that he was depressed during service because he wanted to be with his family.  He also stated various times that he was depressed due to what he perceived to be unfair treatment received during service.

An April 2008 private psychological examination report reflects a diagnosis of recurrent and severe major depression without psychotic features and generalized anxiety disorder.  A May 2011 VA examiner also diagnosed him with major depression.

While the May 2011 VA examiner stated that it was not clear that the Veteran's long-standing cognitive, emotional, and mood problems were linked to service at all, he indicated that the Veteran's psychiatric symptoms may have pre-existed enlistment as the Veteran referred to childhood emotional abuse and teasing by peers at school.  He also stated that mood disorders could and probably did in this case begin in childhood, but did not provide a complete evaluation of the Veteran's psychiatric disorder.  Specifically, the examiner did not state whether the evidence clearly and unmistakably showed that the psychiatric disorder pre-existed enlistment or whether it clearly and unmistakably showed that the psychiatric disorder did not undergo aggravation in or as a result of service.  As such, a VA addendum opinion is required in order to further clarify the May 2011 VA examiner's findings and opinions.

Accordingly, the case is REMANDED for the following action:

1.  After obtaining and associating any outstanding evidence, obtain a medical opinion from an appropriate VA examiner to determine the etiology of the Veteran's claimed psychiatric disorder.  The claims file, and a copy of this remand, will be available to the examiner, who must acknowledge receipt and review of these materials in any report generated as a result of this remand.

Although a complete review of the record is imperative, attention is called to the following:

*A January 1976 enlistment examination report reflecting the Veteran's denials of any depression or excessive worry and nervous trouble of any sort; and a normal clinical psychiatric evaluation.

*A June 1980 enlistment examination report reflecting the Veteran's denial of depression or excessive worry and nervous trouble of any sort; and a normal clinical psychiatric evaluation.

*A September 1981 individual sick slip for a mental hygiene consultation.

*A September 1981 separation examination reflecting the Veteran's denial of depression or excessive worry and nervous trouble of any sort; and a normal clinical psychiatric evaluation.

*An April 2008 private psychological examination reflecting diagnostic impressions of recurrent and severe major depression without psychotic features and generalized anxiety disorder, as well as the Veteran's report of depression "for as long as he [could] remember" with varying intensity over the years.

*A June 2006 SSA evaluation reflecting no psychiatric diagnosis.

*An August 2010 statement by the Veteran that he always felt that the military "did [him] wrong by discharging [him]" and that his depression stemmed from the treatment he received while in service.

*The May 2011 VA examination report reflecting a current diagnosis of major depression, the Veteran's report of having psychiatric issues "as long as [he could] remember, and the examiner's discussion of mood disorders such as depression and anxiety beginning in childhood.

*A December 2011 lay statement from the Veteran's ex-wife stating that the Veteran was in "deep depression" prior to separation in October 1981.

*An April 2013 VA treatment record reflecting the Veteran's reports of unfair treatment during service, his fears regarding neighborhood violence, and symptoms of anxiety and hopelessness.

*An April 2014 VA treatment record reflecting that the Veteran was referred for evaluation of depression, reported unfairness during service, and was assessed with recurrent moderate major depressive disorder.

*The Veteran's May 2017 hearing testimony that he believed his psychiatric disorder was related to service due to the unfair treatment he received and wanting to be with family, especially his pregnant wife.

After reviewing the claims file in its entirety, the examiner is asked to respond to the following:

a) Clarify all psychiatric disabilities currently shown.

b)  Whether the evidence shows clearly and unmistakably that the psychiatric disorder pre-existed entry into service.

c) If it does clearly and unmistakably show that the psychiatric disorder pre-existed entry into service, indicate whether it clearly and unmistakably shows that the psychiatric disorder did NOT undergo aggravation in or as a result of service.

d)  Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's claimed psychiatric disorder had its onset during service or is otherwise related to his active military service, to include his contentions of unfair treatment and depression from not being able to be with his family, especially his pregnant wife.

If the examiner cannot provide any of the above opinions, the examiner is advised that he/she should explain why the requested opinion cannot be provided (i.e., because the limits of medical knowledge had been exhausted or because further information to assist in making the determination is needed, such as additional records and/or diagnostic studies.  If the examiner cannot provide the answer because further information is needed to assist in making the determination, all reasonable steps to obtain this missing information should be exhausted before concluding that the answer cannot be provided.

2.  Readjudicate the Veteran's claim for service connection for a psychiatric disorder.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


